Title: Resolutions of the Citizens of Essex County, New Jersey, 17 August 1793
From: Citizens of Essex County, New Jersey
To: Washington, George



[Newark, N.J., 17 August 1793]

At a numerous and respectable meeting of the Inhabitants of the County of Essex in the State of New Jersey, held at the Court House at Newark on the seventeenth day of August 1793—General

Elias Dayton was chosen Chairman & Elisha Boudinot Esqr. Secretary.
Resolved—one person only dissenting, That we regard the proclamation of the President; which announces the Neutrality of the United States in the war now existing among several of the Nations in Europe, As a declaration of the real disposition of these States, As a friendly admonition to all our Citizens, of the penalties to which they will be exposed under any violation of the law of Nations—and as a new proof of that watchful care and paternal affection for the true interests, prosperity and honor of this Country, which has so uniformly marked and eminently distinguished the administration of our first Majistrate.
Resolved—That as it is the indispensible duty of every good Citizen, so it shall be our constant endeavour to carry into effect the pacific system enjoined in the aforesaid proclamation, and to support our public Officers in all lawful and proper exertions to enforce and maintain the same.

Elisha Boudinot Secry Elias Dayton Chairman

